Citation Nr: 0617038	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-03 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including based on herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to August 
1967, including a period of service in the Republic of 
Vietnam during the Vietnam War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO decision.  The veteran 
testified before the Board in August 2005.   

The Board REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


REMAND

Additional development is needed in this case.

Based on the veteran's own statements, it appears that the 
veteran was diagnosed with some form of diabetes no earlier 
than 1972.  The vast majority of the treatment records from 
the mid-1990s to the present day also reflect diagnoses of 
type I diabetes mellitus since about 1972 to 1976.

However, the veteran was assessed with type II diabetes 
mellitus in April 2001 during a visit to a VA ambulatory care 
clinic.  More significantly, according to several progress 
notes (January, April, and December 2003) from his diabetes 
specialist with a VA diabetes care clinic, the veteran's 
diagnosis is type I diabetes mellitus that was "initially" 
type II diabetes mellitus.  The diabetes care provider has 
also commented that the "Veteran was initially on only diet 
and exercise program, but eventually lost pancreatic function 
which is common in Veterans who served in Vietnam."  
Moreover, in January 2003, that provider stated that the 
veteran's type I diabetes mellitus "started as type 2 (was 
on diet and exercise only for three years) with subsequent 
beta cell failure."    

In light of these statements by the veteran's own VA diabetes 
care specialist, an examination would be helpful to address 
the central issues in this case: what type of diabetes 
mellitus (type I or type II) does the veteran currently have; 
and did the veteran have type II diabetes mellitus in the 
early 1970s that developed into type I diabetes mellitus.

In addition, prior to the examination, the RO should also 
obtain all VA diabetes treatment records for the veteran from 
December 2003 to the present.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain all VA diabetes treatment 
records for the veteran from December 2003 
to the present.

2.  Schedule the veteran for an 
examination to assess the current nature 
of his diabetes mellitus.  Provide the 
claims folder to the examiner.  Request 
that the examiner discuss what specific 
type of diabetes mellitus the veteran has 
currently (type I or type II).  Also, 
request that the examiner state whether it 
is at least as likely as not that the 
veteran ever had type II diabetes mellitus 
at any time since his initial diagnosis in 
the early 1970s and what relationship, if 
any, there is between any such type II 
diagnosis and the veteran's present type 
of diabetes mellitus.  The examiner should 
specifically discuss the significance of 
the January, April, and December 2003 
progress notes from the veteran's VA 
diabetes care clinic specialist that 
discuss beta cell failure and the loss of 
pancreatic function common to Vietnam war 
veterans.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



